DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination.
                               
                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
		Specification
	The specification is accepted. 
	 
			  Drawings
	The formal drawings are accepted. 

                                  Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a component” in claim 14. 


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.    
                                  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a) In the instant application, it is not clear in the specification as to what particular corresponding structures the Applicant intends to encompass for performing the claimed functions. The specification and drawings do not disclose sufficient corresponding structure, material or acts for performing the claimed functions. The specification merely repeats the function without any structure to perform the function. Thus, Examiner could not properly determine the scope of the claim as the specification does not set forth clear structure that performs each functions invoked by the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The patent law requires that applicant must disclose his invention in such detail that it will not require undue experimentation for one skill in the art. Applicant did not comply with this requirement of the first paragraph. The examiner contends (at the time the invention was made) that it would require undue experimentation for one of ordinary skill in the art to make and use the claimed invention for the reasons set forth above. Applicant is reminded that no new matter is allowed in the amendment to the specifications under 35 U.S.C. 132 and 37 CFR 1.118(a). 
b) Claim 14 further recite the limitation “an interface couplable with a memory”, which also raises a question as to the limiting effect of the language in a claim. It is unclear how to determine whether the interface is coupled or not. The Examiner suggests use of "coupled to" or "connected to". 
Dependent claims are rejected upon dependency of the above independent claim (claim 14).
                                   Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-15, 17, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamaga (U.S. PN: 8,086,933) in view of Rahul et al. “herein: Rahul” (U.S. PN: 10,725,841). 
As per claims 1, 8, and 14:
Yamaga substantially teaches or discloses a method, comprising: 2writing, to a memory device, data from a host device via an interface; 3transmitting, to the memory device after writing the data, a read command 4from the host device for the data (see figure 1 and col. 4, lines 1-15) 5receiving, at the host device via the interface in response to the read command, 6the data after a first error correction procedure performed by the memory device on the data, 7the first error correction procedure to correct up to a first quantity of errors associated with 8the data being stored at the memory device, the first quantity greater than or equal to one (see col. 5, lines 46-67 to col. 6, lines 1-41, col. 7, lines 30-65 to col. 8, lines 1-13) 9performing, at the host device, a second error correction procedure on the data, 10the second error correction procedure to correct up to a second quantity of errors associated 11with the data being received via the interface, the second quantity greater than or equal to 12one (see col. 5, lines 46-67 to col. 6, lines 1-41, col. 7, lines 30-65 to col. 8, lines 1-13) and 13performing, at the host device after the second error correction procedure, an 14error detection procedure to detect up to a third quantity of errors in the data, the third 15quantity greater than or equal to three (see figure 13, col. 13, lines 10-21 and col. 7, lines 30-65 to col. 8, lines 1-13). Yamaga substantially teaches the claimed invention described in claim 1 (as rejected above). However, Yamaga does not explicitly teach an 14error detection procedure to detect up to a third quantity of errors in the data, the third 15quantity greater than or equal to three. Rahul, in an analogous art, teaches an 14error detection procedure to detect up to a third quantity of errors in the data, the third 15quantity greater than or equal to three (see figure 6, col. 16, lines 30-39). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yamag with the teachings of Rahul by detecting up to a third quantity of errors in the data the third 15quantity greater than or equal to three. This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention because one of ordinary skill in the art would have recognized that detecting up to a third quantity of errors in the data the third 15quantity greater than or equal to three have improved security and increased capacity. 
As per claim 4:
The combination of Yamaga and Rahul teaches 12receiving, from the memory device via the interface, first parity bits based at 3least in part on the data received via the interface; 4generating, at the host device, second parity bits based at least in part on the 5data received via the interface; and 6comparing, at the host device, the first parity bits and the second parity bits, 7wherein performing the second error correction procedure on the data at the host device is 8based at least in part on comparing the first parity bits and the second parity bits (see Rahul, col. 1, lines 31-41, col. 2, lines 29-37 and col. 12, lines 60-67 to col. 13, lines 1-38). 
As per claim 5:
The combination of Yamaga and Rahul teaches 12generating, at the host device, first parity bits based at least in part on a portion 3of the data written to the memory device, wherein the data written to the memory device 4comprises the portion and the first parity bits; 5generating, at the host device, second parity bits based at least in part on a 6portion of the data received via the interface; and 7comparing, at the host device, the first parity bits and the second parity bits, 8wherein performing the error detection procedure is based at least in part on comparing the 9first parity bits and the second parity bits (see Rahul, col. 1, lines 31-41, col. 2, lines 29-37 and col. 12, lines 60-67 to col. 13, lines 1-38). 
As per claims 6 and 10:
The combination of Yamaga and Rahul teaches 12the error detection procedure is associated with a first code; and 3the second error correction procedure is associated with a second code that has 4a same Hamming distance as the first code (see Yamaga, col. 9, lines 13-65).  
As per claims 7 and 18:
The combination of Yamaga and Rahul teaches 1wherein the first code and the second code 2both comprise a same Hamming code (see Yamaga, col. 9, lines 13-65).  
As per claim 9:
The combination of Yamaga and Rahul wherein: 2the second error correction procedure is for data received by the host device 3from the memory device via the interface; and 4the host device and the memory device are further configured to perform a 5third error correction procedure on data written from the host device to the memory device 6via the interface (see Yamaga, figure 1, col. 4, lines 1-15, and col. 10, lines 15-67 to col. 11, lines 1-25).  
As per claims 11 and 15:
The combination of Yamaga and Rahul teach 1wherein the error detection procedure is 2performed by a microprocessor, a Central Processing Unit (CPU), an interface controller, or 3any combination thereof included in the host device (see Yamaga’s figure 1, col. 4, lines 1-15 and col. 6, lines 1-7).  
As per claims 12 and 20:
The combination of Yamaga and Rahul teach 1wherein the error detection procedure is 2configured to detect one or more errors associated with the data being communicated via the 3interface, or being stored at the memory device, or a combination thereof (see Yamaga, figure 1, col. 4, lines 1-15 and col. 6, lines 1-7).  
 
As per claim 13:
The combination of Yamaga and Rahul teach 1wherein the error detection procedure is 2configured to detect an aliasing error associated with the first error correction procedure or the second error correction procedure (see Yamaga, figure 13 and col. 13, lines 10-21). 
As per claim 17:
The combination of Yamaga and Rahul teach 1wherein the component comprises an 2interface controller of the apparatus (see Yamaga, figure 1, col. 4, lines 1-15 and col. 6, lines 1-7).  

      Allowable Subject Matter
Claims 2, 3, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                              Examiner's Note: 
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123.

                                      Conclusion
                                                 Prior Art Citations
The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:
Patent documentation:
Lee et al. (U.S. PN: 9,923,580) teaches an error correction method includes receiving data performing a first error correction with respect to the received data in a simplified mode, the performing a first error correction including calculating syndromes based on the received data, performing a calculation loop of calculating a first error location polynomial with respect to a selected one of the syndromes, and repeating the performing a calculation loop until a number of times that a selected one of the syndromes belongs to the first error location polynomial of a previous calculation loop reaches a threshold number, and performing a second error correction of the received data in a full mode when the first error correction is terminated early without completely performing the repeating with respect to respective syndromes.

Linstadt (U.S. PN: 9,268,632) describes a memory system, devices and related methods are disclosed. One method of reading data from a memory device involves accessing preexisting data from a location in the memory device in response to a read command and identifying an error in the preexisting data. The identified error is corrected for transmission as corrected data. Error information representing the identified error is stored while the preexisting data is retained in the memory device location in uncorrected form. By retaining the preexisting data, and storing the error information, the number of write operations to the memory device may be minimized. This, in turn, reduces any impact associated with potential write endurance issues and/or power dissipation constraints.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112